Citation Nr: 0119239	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  01-03 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to payment of additional compensation benefits 
for dependent children.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 2000 determination of the 
Department of Veterans Affairs (VA) Honolulu Regional Office 
(RO) that he was not entitled to additional compensation 
benefits for his children.  The veteran has indicated that he 
is not seeking additional compensation benefits for a spouse.

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Decision 
Review Officer at the RO.  In April 1991, however, he 
contacted the RO by telephone and canceled the hearing, 
stating that he did not wish to reschedule it as it was "too 
much hassle."  Accordingly, the Board will proceed with 
consideration of his claim based on the evidence of record.


FINDING OF FACT

At the time the veteran's completed application for 
additional compensation for his dependents was received by 
VA, his children were over the age of 18 and none had pursued 
a course of instruction at an approved educational 
institution.  


CONCLUSION OF LAW

The criteria for entitlement to the payment of additional 
compensation benefits for dependent children are not met.  38 
U.S.C.A. §§ 101, 1115, 5101(West 1991 & Supp. 2000); 38 
C.F.R. § 3.4, 3.57, 3.126, 3.401 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that the veteran's claim has 
been adequately developed pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000).  Under VCAA, VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, in light of the Board's decision below to deny the 
claim on the basis that there is no legal entitlement as a 
matter of law, there is no duty to assist the veteran in his 
claim since even VCAA does not recognize a duty to assist 
when there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  VCAA (to be codified 
at 38 U.S.C.A. § 5103A(a)).  

The VCAA also provides that VA has a duty to notify a 
claimant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this case, the Board concludes the 
discussions in the rating decision and the Statement of the 
Case informed the veteran of the information and evidence 
needed to substantiate a claim for additional compensation 
for dependents and complied with VA's notification 
requirements.  

For these reasons, the Board finds that VA has fulfilled its 
duties to the veteran under VCAA and that it is not 
prejudicial for the Board to decide the matter without 
further remand to the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

I.  Factual Background

A review of the record shows that in January 1992, the 
veteran submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, on which he claimed entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
On his application, he listed his marital status as divorced.  
He indicated that he and his former spouse had been married 
in July 1972 and divorced in August 1991.  He also indicated 
that he had three children (born December 1972, January 1974, 
and February 1980), and that his former spouse had custody of 
them.  He left blank the portion of the application provided 
for his children's Social Security numbers.  

In March 1992, the RO contacted the veteran and advised him 
that his application for VA benefits was incomplete as it did 
not include his dependents' Social Security numbers.  He was 
advised that "[d]isclosure of Social Security number(s) of 
those for whom compensation or pension is claimed is 
mandatory as a condition for receipt of those benefits under 
the authority of Title 38, U.S.C. (38 CFR 1.575 and PL 101-
508)."  (Emphasis added.)  He was further advised that if he 
did not submit the requested information within one year of 
the letter, payments could be authorized only from the date 
VA received the evidence.  

Despite receiving this notification, the veteran did not 
respond to the RO request for his dependents' Social Security 
numbers.

By February 1993 rating decision, the RO denied service 
connection for PTSD, finding that the veteran had not served 
in combat and that his claimed stressors had not been 
verified.  The veteran disagreed with the RO decision in May 
1993, and a Statement of the Case was issued in August 1993.  
However, he subsequently failed to perfect an appeal within 
the applicable time period.  38 C.F.R. § 20.302(b).

In September 1994, the veteran requested a reopening of his 
claim of service connection for PTSD.  In connection with his 
claim, the RO obtained VA clinical records and records from 
the Hilo Vet Center, dated from November 1991 to September 
1994, some of which show treatment for PTSD.  In addition, 
the RO contacted the U.S. Army and Joint Services 
Environmental Support Group (ESG) (now the U.S. Armed 
Services Center for Research of Unit Records) for 
verification of the veteran's reported stressors.  ESG 
responded that they were unable to verify the veteran's 
stressors.

By June 1996 rating decision, the RO again denied service 
connection for PTSD.  The veteran appealed that 
determination.  In January 1998, the Board remanded the 
matter for additional development of the evidence, to include 
additional efforts to verify the veteran's claimed stressors.

While the matter was in remand status, the veteran submitted 
a statement from a retired Army Colonel who indicated that 
the veteran had flown with him during combat reconnaissance 
missions in Vietnam.  After reviewing this evidence, by 
February 1998 rating decision, the RO granted service 
connection for PTSD and assigned it an initial 100 percent 
rating, effective July 7, 1994, the date of receipt of the 
veteran's request to reopen his claim of service connection 
for PTSD.  

Of record is the August 1998 award letter notifying the 
veteran of the award of service connection for PTSD.  He was 
again notified that before benefits could be paid for any 
spouse or children, additional information was needed.  He 
was advised that the law required that "you give Social 
Security numbers to VA before additional benefits can be paid 
for a dependent spouse or child."  He was provided a blank 
VA Form 21-686c, Declaration Of Status Of Dependents, for 
this purpose.  He was also advised that "[i]f we do not 
receive this evidence within one year, additional benefits 
for your dependent(s) can only be paid from the date the 
evidence is received."  

Despite receiving this notification, the veteran did not 
respond to the RO request for information.  However, he did 
perfect an appeal with respect to the effective date of the 
award of service connection for PTSD, arguing that his claim 
had been pending since 1992.  

By August 2000 decision, the Board assigned an effective date 
of January 30, 1992 for the award of service connection for 
PTSD.  In its decision, the Board determined that the veteran 
had failed to perfect an appeal with the February 1993 rating 
decision denying service connection for PTSD.  However, the 
Board further indicated that 

[n]onetheless, the Board has determined 
that the submission of VA clinical 
records dated from 1991 forward, which 
are indicative of ongoing treatment for 
PTSD symptomatology associated with his 
combat experiences and thus, overall, are 
suggestive of entitlement to service 
connection, prevent the February 1993 
decision from becoming final.  See Muehl 
v. West at 159.  Essentially, in view of 
the fact that the pertinent records were 
VA outpatient records, such records were 
in the constructive possession of VA at 
the time of that rating decision.  See 
Bell v. Derwinski at 611.  Thus, the 
evidence is determined to have been 
received within the one-year appeal 
period, and as such, received in 
conjunction and considered with the 
earlier claim.  Muehl at 159.

Based on this reasoning, the Board determined that the 
veteran's claim of service connection for PTSD, received on 
January 30, 1992, was controlling and that an effective date 
of January 30, 1992 for the grant of service connection for 
PTSD was warranted.  

By August 2000 rating decision, the RO effectuated the 
Board's decision and assigned a 100 percent rating for PTSD 
from January 30, 1992.  In September 2000, the RO notified 
the veteran of its actions and advised him for the third time 
that if he would like to claim additional benefits for his 
dependents, he had to submit additional information.  He was 
again provided with a blank VA Form 21-686c for this purpose.

On October 30, 2000, the RO received the completed VA Form 
21-686c from the veteran on which he provided, for the first 
time, the Social Security numbers for his children.  
Interestingly, he also listed his marital status as married 
and claimed that he had been married since July 1972 to the 
woman whom he formerly listed as his ex-spouse.  

In November 2000, the RO contacted the veteran by telephone 
to obtain additional information regarding his children, all 
of whom were over the age of 18.  According to a Report of 
Contact, the veteran confirmed that none of his children had 
continued school after turning 18.  He also requested that 
the RO not include his "spouse" as a dependent for 
additional compensation purposes.  

By November 2000 letter, the RO advised the veteran that he 
was not entitled to additional compensation for his children.  
The veteran appealed the RO determination, arguing that he 
was entitled to additional compensation for his children from 
January 30, 1992.  He argued that had he received timely 
assistance from VA in locating the pilot who had provided 
verification of his combat service, his rate of compensation 
would have reflected additional dependents.

II.  Law and Regulations

Any veteran, entitled to compensation, whose disability is 
rated not less than 30 percent, may be entitled to an 
additional amount of compensation for a spouse, child, or 
dependent parent.  38 U.S.C.A. § 1115 (West 1991); 38 C.F.R. 
§ 3.4 (2000).

The term "child" includes an unmarried person who, after 
attaining the age of 18 years and until completion of 
education or training (but not after attaining the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(iii); 38 
C.F.R. § 3.57(a)(iii) (2000).

The effective date of an award of additional compensation for 
a dependent shall be the latest of the following dates:  (1) 
Date of claim.  This term means the following, listed in 
their order or applicability:  (i) Date of veteran's marriage 
or birth of his or her child, if evidence of the event is 
received within 1 year of the event; otherwise.  (ii) Date 
notice is received of the dependent's existence, if evidence 
is received within 1 year of VA's request.  (2) Date 
dependency arises.  (3) Effective date of the qualifying 
disability rating provided evidence of dependency is received 
within 1 year of notification of such rating action.  (4) 
Date of commencement of award.  38 U.S.C.A. § 5110(f), (n); 
38 C.F.R. § 3.401(b).   

Any person who applies for or is in receipt of any 
compensation or pension benefit under laws administered by 
the Secretary shall, if requested by the Secretary, furnish 
the Secretary with the social security number of such person 
and the social security number of any dependent or 
beneficiary on whose behalf, or based upon whom, such person 
applies for or is in receipt of such benefit.  38 C.F.R. 
§ 5101(c) (emphasis added); see also 38 C.F.R. § 3.216 
(mandatory disclosure of social security number).  A failure 
to supply the social security number is grounds for 
termination of benefits pursuant to 38 U.S.C.A. § 5101(c)(2).  
See VA O.G.C. Prec. Op. No. 24-95 (Oct. 27, 1995) (published 
in 61 Fed. Reg. 10,064 (1996)).  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158 (2000).

III.  Analysis

As noted above, the veteran filed a claim of service 
connection for PTSD which was received at the RO on January 
30, 1992.  His claim was eventually granted and he was 
awarded a 100 percent disability rating for PTSD, effective 
January 30, 1992.  Payment of compensation benefits 
commenced, effective February 1, 1992.  See 38 U.S.C.A. § 
5111(a); 38 C.F.R. § 3.31 (2000) (payment of monetary 
benefits based on an award of compensation may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective).  

The veteran now claims that he should also be entitled to an 
additional compensation allowance for his three children, 
effective January 30, 1992.  In this case, on his January 
1992 application for VA benefits, he advised the RO that he 
had three children; however, he failed to provide their 
Social Security numbers on his application.  The RO clearly 
advised him by letters dated in March 1992 and August 1998, 
that his application was incomplete as submission of his 
dependents' Social Security numbers was a mandatory condition 
precedent to receiving additional compensation benefits for 
them.  He was also clearly advised that if he did not submit 
their Social Security numbers within one year of the letters, 
payments could be authorized only from the date VA received 
the evidence.  

In this case, the record reflects that, despite receipt of 
repeat notification of the importance of submitting the 
requested information and the consequences of failing to do 
so, the veteran did not complete his application for 
additional compensation for his dependents' by submitting 
their Social Security numbers until October 30, 2000.  At 
that time, his two eldest children were over age 23 and his 
youngest child was age 21 and not pursuing a course of 
instruction at an approved educational institution.  Thus, at 
the time his application was finally complete, none of his 
dependents met the definition of "child" for purposes of 
entitlement to additional compensation benefits.  38 U.S.C.A. 
§§ 101(4)(A)(iii), 1115; 38 C.F.R. §§ 3.4, 3.57(a)(iii).  

The Board finds that VA clearly fulfilled its legal 
obligations to the veteran by repeatedly and clearly 
informing him that his application for additional allowance 
for his dependents' was incomplete.  He was also clearly and 
repeatedly advised of what he needed to submit in order to 
complete his application.  Despite being so notified, he 
failed to complete his application.  The "duty to assist" 
is not a one way street; a claimant cannot stand idle when 
the duty is invoked by failing to provide important 
information or otherwise failing to cooperate.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 
1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  The U.S. Court of Veterans Appeals has indicated 
that "VA's 'duty' is just what it states, a duty to assist, 
not a duty to prove a claim with the veteran only in a 
passive role."  Gober v. Derwinski, 2 Vet. App. 470, 472 
(1992).

Here, the failure of the veteran to submit the Social 
Security numbers within one year of notification that such 
evidence was required for payment of additional benefits for 
dependents precludes awarding such benefits from January 30, 
1992, as he has requested.  The Board is compelled to reach 
this conclusion as the provisions of 38 U.S.C.A. § 5101(c) 
mandate that the Social Security number for any person on 
whose behalf the veteran is claiming a benefit be supplied, 
and those of 38 U.S.C.A. § 5103, which provides that if such 
evidence necessary to complete the veteran's application for 
benefits is not supplied within one year from the date the 
veteran is notified that he must provide the required 
information, no benefits may be paid or furnished by reason 
of such application.  Thus, the veteran's "applications" 
for a dependency allowance represented by his January 30, 
1992 claim or his September 1994 claim, in the absence of the 
submission of his dependents' Social Security number within 
the required time period, cannot be the basis for assigning a 
dependency allowance from January 30, 1992.  

In reaching this decision, the Board has considered the 
veteran's assertions to the effect that he would have been 
eligible for additional compensation for dependents' had VA 
granted his January 30, 1992 claim in 1992, rather than 
waiting until February 1998.  He reasons that had his claim 
been granted in 1992, his children would have gone to 
college; thus, he would have been eligible for additional 
compensation for them until they turned 23.  This, of course, 
is speculative, and does not provide a basis for granting his 
claim.

He has also argued that if VA had assisted him in 1992 in 
developing his claim of service connection for PTSD, his 
claim would have been granted earlier than February 1998, and 
his rate of compensation would have reflected additional 
dependents.  

In that regard, the Board observes that his two eldest 
children (born in December 1972 and January 1974), were 18 or 
older as of the date of receipt of his original claim on 
January 30, 1992, and neither pursued a course of instruction 
at an approved educational institution after turning 18.  
Therefore, these dependents did not meet the definition of 
"child" as of January 30, 1992, and the veteran would not 
entitled to an additional amount of compensation for them, 
even if he had submitted the information necessary to 
complete his application for additional compensation for 
dependents' in a timely fashion.  38 U.S.C.A. 
§§ 101(4)(A)(iii), 1115; 38 C.F.R. §§ 3.4, 3.57(a)(iii).  

As to his youngest child, it is again noted that in order to 
receive an additional payment for a dependent, it is not 
enough that the veteran becomes married or a child is born.  
Sufficient proof of marriage or birth is necessary as set 
forth in 38 C.F.R. §§ 3.204, 3.205, 3.209 (2000).  In 
addition, a claimant must provide the social security number 
of any dependent on whose behalf he or she is seeking 
benefits.  38 C.F.R. § 3.216.  In this the veteran clearly 
failed to provide the necessary evidence to entitle him to 
additional compensation for his youngest child prior to the 
expiration of eligibility at the age of eighteen.  As his 
youngest child is not is pursuing a course of instruction at 
an approved educational institution, he is not entitled to 
additional dependents' compensation.  

For reasons set forth above, the Board finds that the veteran 
does not meet the basic eligibility requirements for 
additional compensation benefits for dependent children.  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), it was held 
that where the law and not the evidence is dispositive of an 
appellant's claim, the claim should be denied due to an 
absence of legal merit or lack of entitlement under the law.  
Accordingly, additional compensation for dependent children 
is not warranted and the veteran's claim is denied.


ORDER

Entitlement to payment of additional compensation benefits 
for dependent children is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

